
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1148
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Baird (for
			 himself and Mr. Fortenberry) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the mission and
		  goals of the World Economic Forum.
	
	
		Whereas the World Economic Forum is embarking on its 40th
			 year as a crucial nexus through which the world’s leading policy makers, heads
			 of state, business innovators, nongovernmental organizations, and cultural and
			 religious leaders join together to discuss key issues of global
			 importance;
		Whereas the World Economic Forum has drawn attention to
			 the clear connection between global economics and overall human advancement,
			 and has called upon its members to act to improve the state of the
			 world;
		Whereas the World Economic Forum serves as a key
			 international forum for discussing such matters as the rule of law, financial
			 regulation, international trade, currency and market stability, and global
			 economic development;
		Whereas the World Economic Forum has demonstrated a
			 commitment to advancing public-private cooperation on food security, water
			 security, environmental sustainability, and education in addition to
			 international economic stability;
		Whereas the World Economic Forum has promoted the
			 development of the next generation of world leaders through the Forum of Young
			 Global Leaders community;
		Whereas the World Economic Forum has helped to bridge
			 economic and political divides, serving as an important venue to bring
			 international accord and foster improved relations between nations;
		Whereas the World Economic Forum reaches beyond the bounds
			 of economic policy, encouraging public and private solutions to the problems of
			 hunger, disease, and basic education through their Global Health Initiative and
			 Global Education Initiative; and
		Whereas the World Economic Forum continues to focus
			 international policy towards partnership, peace, and prosperity: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses support for the mission and goals
			 of the World Economic Forum and encourages the ongoing pursuit of productive
			 international collaboration through economic, political, cultural, and
			 intellectual engagement;
			(2)honors and congratulates Klaus Schwab for
			 creating the World Economic Forum and for his 40 years of successful
			 leadership; and
			(3)honors the 40th
			 anniversary of the World Economic Forum’s leadership in global economic and
			 social development.
			
